         Case 1:20-cv-10685-ADB Document 252 Filed 09/11/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

ABDY NIZEYIMANA, on behalf of                         )
himself and all others similarly situated,            )
                                                      )
                       Petitioners,                   )
                                                      )
               v.                                     )       Civil Action No. 20-10685-ADB
                                                      )
ANTONE MONIZ, Superintendent of the                   )
Plymouth County Correctional Facility                 )
                                                      )
                       Respondent.                    )

  RESPONDENT ANTONE MONIZ’S NOTICE OF SUPPLEMENTAL AUTHORITY
   IN FURTHER SUPPORT OF HIS OPPOSITIONS TO PETITIONERS’ MOTION
  FOR BAIL HEARINGS AND MOTION FOR DISCOVERY, AND REQUEST FOR A
   BRIEFING SCHEDULE ON THE MERITS OF PETITIONERS’ HABEAS CLAIM

       PLEASE TAKE NOTICE that Respondent Antone Moniz (“Respondent”), Superintendent

of the Plymouth County Correctional Facility (“PCCF”), by and through his attorney, Andrew E.

Lelling, United States Attorney for the District of Massachusetts, respectfully submits Judge

Sorokin’s recent decision in a substantially identical case. Doc. # 19, Silva v. Moniz, No. 20-11144

(D. Mass.), attached as Exhibit A hereto. Just like Petitioners here, the petitioner in Silva is an

ICE detainee who filed a habeas petition alleging a violation of the Fifth Amendment based on his

continued detention at PCCF in light of the risk of harm posed by COVID-19. Id. at 1. And, just

like this case, the petitioner in Silva sought release both as a final remedy under the habeas statute

and as an interim remedy under Mapp v. Reno, 241 F.3d 221 (2d Cir. 2001). Indeed, the operative

class petition in this case is substantially identical to the petition in Silva. Compare Doc. # 119

(operative class petition in this case), with Doc. # 1, Silva v. Moniz, No. 20-11144 (D. Mass.)

(habeas petition in Silva).
         Case 1:20-cv-10685-ADB Document 252 Filed 09/11/20 Page 2 of 3



       Yesterday, September 10, 2020, Judge Sorokin dismissed the petition in Silva. Ex. A.

Referencing his earlier decision in another similar case (Baez v. Moniz), Judge Sorokin found that

the petitioner in Silva “has not plausibly alleged a Fifth Amendment claim arising from the general

conditions at PCCF or the respondent’s overall response to the current crisis”:

               This Court has elsewhere concluded that detainees challenging
               PCCF’s response to the COVID-19 crises were not likely to succeed
               on the merits of substantially similar Fifth Amendment challenges.
               See Baez, 2020 WL 2527865, at *7-9 (denying injunctive relief to
               class of pretrial detainees at PCCF, in a case where the petitioner
               had adduced more evidence to support their claims than Silva has
               here, finding no likelihood of success due to the apparent
               reasonableness of the steps the respondent had taken to limit the risk
               of the virus entering the facility, to control and mitigate against the
               spread of the virus inside the facility, and to identify and monitor
               detainees and staff who might have been exposed to the virus). Silva
               has made no allegations, let alone offered evidence, to suggest
               conditions at PCCF in general are different now than they were
               when the Court rendered its decision in Baez, or that conditions in
               his housing unit differ in any material respect from the conditions in
               the units of the federal detainees considered in Baez. As such, the
               Court finds he has not plausibly alleged a Fifth Amendment claim
               arising from the general conditions at PCCF or the respondent’s
               overall response to the current crisis.

Ex. A at 8 – 9 (emphasis supplied).

       In this case, as demonstrated in Respondent’s opposition and sur-reply papers, Petitioners

are not entitled to the extraordinary remedy of interim release under the Second Circuit’s decision

in Mapp unless they show a “substantial claim” that Respondent acted with deliberate indifference.

Doc. # 190; Doc. # 203. As demonstrated in Respondent’s extensive factual return (consisting of

numerous unique declarations from witnesses with firsthand knowledge and other materials),

Petitioners cannot satisfy that high bar based on the conditions at PCCF—as Judge Sorokin’s

recent decision in Silva serves to confirm.




                                                 2
          Case 1:20-cv-10685-ADB Document 252 Filed 09/11/20 Page 3 of 3



                                         CONCLUSION

         For these reasons, and those set forth in Respondent’s earlier filings, Respondent

respectfully requests that the Court (1) deny Petitioners’ motion for bail hearings (Doc. # 148), (2)

deny Petitioners’ motion for discovery (Doc. # 176), and either (3) allow Respondent’s pending

motion to dismiss (Doc. # 151) or (4) set a briefing schedule on the merits of Petitioners’ habeas

claim.

                                                      Respectfully submitted,

                                                      ANTONE MONIZ
                                                      Superintendent of the Plymouth
                                                      County Correctional Facility

                                                      By his attorneys,

                                                      ANDREW E. LELLING,
                                                      United States Attorney

                                              By:     /s/ Jason C. Weida
                                                      Jason C. Weida
                                                      Assistant U.S. Attorney
                                                      United States Attorney’s Office
                                                      1 Courthouse Way, Suite 9200
                                                      Boston, Massachusetts 02210
                                                      (617) 748-3180
Dated: September 11, 2020                             Jason.Weida@usdoj.gov




                                                 3
